 In the Matter of RITE-FoRMCORSET COMPANY, INC.andUNITEDSTEEL-WORKERS OF AMERICA, C. I.O.Case No. 6-R-1647ORDER DISMISSING PETITIONNovember4,1947The petition for certification of representatives in this case, filedpursuant to provisions of Section 9 (c) of the National Labor Rela-tions Act,' was pending before the Board for decision on August 22,1947, the effective date of amendments to the Act 2Sections 9 (f) and (h) of the Act, as amended, preclude the Boardfrominvestigatingany question concerning representation raised bya labor organization unless that labor organization has fulfilled certainregistration and filing requirements and has furnished to its mem-bers copies of financial reports required to be filed. Section 9 (g)provides that no labor organization shall be eligible for certificationas the representative of any employees unless it has kept annually upto date, and has furnished annually to its members, the data requiredrespectively, to be filed and furnished under Section 9 (f).On September 3, 1947, it appearing that the petitioner had not ini-tiated compliance with the requirements of these subsections, theBoard, through its Executive Secretary, notified the petitioner asfollows :"We have on file your petition in the above case awaiting Boardaction."The National Labor Relations Act, as amended June 23, 1947,effectiveAugust 22, 1947, requires that labor organizations filecertain information with the Department of Labor and certainaffidavits with the National Labor Relations Board before actionmay be taken by this Board in their behalf. The enclosed memo-randum of instructions contains the full text of Section 9 (f), (g)and (h) of the Act, which provide for the above filing, and alsotells you where the forms may be obtained and when they shouldbe filed.149 Stat 449.2Labor Management Relations Act, 1947, Public Law 101, EightiethCongress, FirstSession75 N. L R. B., No. 19.174 RITE-FORM CORSET COMPANY, INC.175"We cannot proceed on this petition until all the conditions ofthe law are met and these filings are complete.You are there-fore now advised that unless the foregoing requirements are meton or before 20 days after receipt of this letter, the petition issubject to dismissal without further notice."The petitioner has nevertheless failed to take any steps to complywith the pertinent requirements.On October 31, 1947, however, itfiled with the Board a document captioned "Objections to ProposedDismissal and Request for Oral Argument." In its objection the peti-tioner contends (1) that the Act as amended does not authorize orpermit the Board to deny the petitioner in this case the right to havethe petition be considered on its merits because it was filed and underinvestigation prior to the effective date of the amendments to the Act;(2) that the procedure followed by the Board violates the Administra-tive Procedure Act, the National Labor Relations Act, and the Con-stitution of the United States; and (3) that if provisions of Section9 (f), (g), and (h) of the Act as amended are construed to require adismissal of this case, then the Act and the said sections thereof areunconstitutional and void.1.Sections 9 (f) and (h) provide that "No investigation shall bemade by the Board of any question affecting commerce concerningthe representation of employees, raised by a labor organization undersubsection (c) of this section, * * ''" unless that labor organiza-tion has complied with the requirements contained in the subsections.The Board construes the provisions of Section 9 (f) and (h) as pre-cluding it not only from initiating investigations after the effectivedate of the amendments, but also from continuing investigations ofquestions concerning representation which were pending before theBoard when the amendments became effective. This is so because everystep in a proceeding initiated under Section 9 (c)-the preliminaryadministrative review of the facts, the hearing, the Board decisionand direction, the election itself, and the proceedings on Challengesand Objections-constitutes "investigation" of the question within themeaning of Section 9 (f) and (h) .3 Except insofar as it asserts theunconstitutionality of the provisions of Section 9 (f), (g), and (h)as so construed, the petitioner has not challenged this construction.3 See for exampleInland Empire District Council v. Millis,325 U.S 697,704.As indi-cated by the Board in its decisions in theMatter of Marshall and Bruce CompanyandNashville Bindery Workers Union#83,International Brotherhood of Bookbinders, AFL,75 N. L. R. B. 90,andMatter of O'Keefe and Merritt Manufacturing Company, et at.,andUnited Steelworkers of America,Stove Division,Local 1981,C I0 , 75 N L R B. 117,the statute does not limit the power of the Board to proceed on a complaint issued priorto August 22, 1947, even though thecomplaintrests upon a charge from a labor organizationwhich has not complied with provisions of Section 9 (f), (g), and (h) of the Act asamendedWith respect to unfair labor practice cases, the prohibition relates only to theissuance of complaints. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In our view of the requirements of the statute as amended, wemight at any time after August 22, 1947, without further notice, appro-priately have dismissed the instant petition.The petitioner in effectargues that the notification contained in the Board's letter of Septem-ber 3, in which a 20-day period of grace was accorded in which toeffect compliance, somehow vitiates the proposed dismissal of thepetition.The petitioner complains that no statement published bythe Board in the Federal Register has made provision for a proceduresuch as that embodied in the Board's letter 4 and that the Board hasnot separately stated and currently published any rule or statement ofinterpretation as to the requirements of the amendments .5This con-tention is without meritsMoreover, we note that the petitioner hasbeen on notice of the requirements of the statute since June 23, 1947,and has now had actual knowledge of the Board's interpretation fora period in excess of 60 days.The petitioner's objection must berejected.3.As an administrative agency of the Federal Government, it isinappropriate for the Board to pass upon questions regarding theconstitutionality of Congressional enactments.Such questions willbe left to the courts. In the absence of any court decision to the con-trary, the Board assumes that the Act as amended does not violate anyprovision of the Constitution of the United States, as alleged by thepetitioner.The petitioner requests permission to appear before the Board topresent oral argument in support of its objections.The request fororal argument is hereby denied.Since the petitioner has failed to comply with provisions of Section9 (f), (g), and (h) of the Act as amended, although given reasonabletime in which to effect compliance, it is hereby ordered that the peti-tion be, and it hereby is, dismissed.4 Administrative Procedure Act, Section 3 (a) (2).sAdministrative Procedure Act, Section 3 (a) (3).Pursuant to requirements of the Administrative Procedure Act, the Board publishedin the Federal Register of August 22, 1947, its Rules and Regulations, Series 5, and bynotice in the Federal Register rescinded its prior Rules and Regulations,Series 4.Simul-taneously the Board published in the Federal Register its statements of the general courseand methods by which the Board's functions are channeled and determined as provided inthe Administrative Procedure Act.